EXHIBIT 10.1

 

COVER SHEET WITH SUBSCRIPTION INSTRUCTIONS

 

Enclosed herewith are the documents necessary to subscribe for shares of common
stock (the “Securities”) of BioCorRx Inc., a corporation organized under the
laws of Nevada (the “Company”). Set forth herein are instructions for the
execution of the enclosed documents.

 

Each person considering subscribing for Securities should review the following
instructions:

 

 

·

Subscription Agreement: Two copies of the Subscription Agreement must be
completed, executed and delivered to the Company. The Company will execute both
copies of the Subscription Agreement and return one copy to you for your
records. The Company shall have the right to accept or reject any subscription,
in whole or in part. An acknowledgment of the acceptance of your subscription
for the Securities subscribed will be returned to you promptly after acceptance.

 

·

Payment: Payment for the Securities subscribed for shall be made by cashier’s
check or the wiring of immediately available funds or other means approved by
the Company at or prior to the Closing (as defined in Section 3 of the
Subscription Agreement).

 

Subscription Agreement

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED OR THE SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE
FURTHER RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

ANY NON-PUBLIC MATERIAL INFORMATION OBTAINED FROM THE COMPANY, IN CONNECTION
WITH THE COMPANY, THE SECURITIES, THIS SUBSCRIPTION AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT, IS CONFIDENTIAL. BY
ACCEPTING SUCH INFORMATION CONTAINED, THE RECIPIENT ACKNOWLEDGES ITS EXPRESS
AGREEMENT WITH BIOCORRX INC. TO MAINTAIN IN CONFIDENCE SUCH INFORMATION PURSUANT
TO SECTION 8 OF THIS SUBSCRIPTION AGREEMENT. BIOCORRX INC. HAS CAUSED THESE
MATERIALS TO BE DELIVERED TO YOU IN RELIANCE UPON YOUR AGREEMENT TO MAINTAIN THE
CONFIDENTIALITY OF THIS INFORMATION AND PURSUANT TO REGULATION FD PROMULGATED BY
THE SECURITIES AND EXCHANGE COMMISSION.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 



  1

   



  

BIOCORRX INC.

 

BioCorRx Inc.

2390 East Orangewood Avenue

Suite 575

Anaheim, California 92806

 

The undersigned understands that BioCorRx Inc., a corporation organized under
the laws of Nevada (the “Company”), desired to sell shares of its common stock,
par value $0.001 per share (the “Securities”), at a purchase price of $4.50 per
share (the “Purchase Price”). The undersigned further understands that the
Securities will not be registered under the Securities Act of 1933, as amended
(the “Securities Act”), or any securities law of any state of the United States
or of any other jurisdiction, in reliance upon the exemption from securities
registration afforded by Section 4(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”), Rule 506 of Regulation D of as promulgated by
the Securities and Exchange Commission (the “SEC”), under the Securities Act, or
Regulation S, as promulgated by the SEC under the Securities Act.

 

1. Subject to the terms and conditions hereof:

 



 

1.1 Subscription. The undersigned hereby irrevocably subscribes for the
Securities set forth in Appendix A hereto for the aggregate purchase price set
forth in Appendix A, which is payable as described in Section 4 hereof. The
undersigned acknowledges that the Securities will be subject to restrictions on
transfer as set forth in this subscription agreement (the “Subscription
Agreement”).

 

 

 

 

1.2 Inducement Shares. The Company shall deliver Inducement Shares to the Buyer
as follows: Within five (15) business days after the Closing Date, the Company
shall deliver to the Buyer 1,000 shares of duly and validly issued, fully paid
and non-assessable Inducement Shares, containing an appropriate restrictive
legend.



 

2. Acceptance of Subscription and Issuance of Securities. It is understood and
agreed that the Company shall have the sole right, at its complete discretion,
to accept or reject this subscription, in whole or in part, for any reason and
that the same shall be deemed to be accepted by the Company only when it is
signed by a duly authorized officer of the Company and delivered to the
undersigned at the Closing referred to in Section 3 hereof. Subscriptions need
not be accepted in the order received, and the Securities may be allocated among
undersigneds. Notwithstanding anything in this Subscription Agreement to the
contrary, the Company shall have no obligation to issue any of the Securities to
any person who is a resident of a jurisdiction in which the issuance of
Securities to such person would constitute a violation of the securities, “blue
sky” or other similar laws of such jurisdiction (collectively referred to as the
“State Securities Laws”).

 

3. The Closing. The closing of the purchase and sale of the Securities (the
“Closing”) shall take place at such time and place as the Company may designate
by notice to the undersigned.

 



  2

   



 

4. Payment for Securities. Payment for the Securities shall be received by the
Company from the undersigned by cashier’s check or the wiring of immediately
available funds or other means approved by the Company at or prior to the
Closing, in the amount as set forth in Appendix A hereto. The Company shall
deliver certificates representing the Securities to the undersigned at the
Closing bearing an appropriate legend referring to the fact that the Securities
were sold in reliance upon an exemption from registration under the Securities
Act.

 

5. Representations and Warranties of the Company. As of the Closing, the Company
represents and warrants that:

 

(a) The Company is duly formed and validly existing under the laws of Nevada,
with full power and authority to conduct its business as it is currently being
conducted and to own its assets; and has secured any other authorizations,
approvals, permits and orders required by law for the conduct by the Company of
its business as it is currently being conducted, and is duly qualified to do
business and in good standing in each jurisdiction in which the failure to be so
qualified would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect on the Company. “Material Adverse Effect” means,
with respect to any person (including all natural persons, corporations,
business trusts, associations, companies, partnerships, joint ventures and other
entities), a material adverse effect on the business, financial condition,
operations, results of operations, assets, customer, supplier or employee
relations or future prospects of such person.

 

(b) The Company has all requisite authority and power, authorizations, consents
and approvals to enter into and deliver this Subscription Agreement and any
other certificate, agreement, document or instrument to be executed and
delivered by the Company in connection with the transactions contemplated hereby
and thereby and to perform its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Subscription Agreement by the Company and the performance by
the Company of its obligations hereunder and thereunder and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
authorized by all necessary action on the part of the Company. This Subscription
Agreement has been duly and validly authorized and approved, executed and
delivered by the Company.

 

(c) The Securities have been duly authorized and, when issued, delivered and
paid for in the manner set forth in this Subscription Agreement, will be validly
issued, fully paid and nonassessable.

 

6. Representations and Warranties of the undersigned. The undersigned hereby
represents and warrants to and covenants with the Company that:

 

(a) General.

 

(i) The undersigned has all requisite authority (and in the case of an
individual, the capacity) to purchase the Securities, enter into this
Subscription Agreement and to perform all the obligations required to be
performed by the undersigned hereunder, and such purchase will not contravene
any law, rule or regulation binding on the undersigned or any investment
guideline or restriction applicable to the undersigned.

 



  3

   



 

(ii) The undersigned is a resident of or a corporation or other entity with its
principal business address of the place set forth on the signature page hereto
and is not acquiring the Securities as a nominee or agent or otherwise for any
other person.

 

(iii) The undersigned will comply with all applicable laws and regulations in
effect in any jurisdiction in which the undersigned purchases or sells
Securities and obtain any consent, approval or permission required for such
purchases or sales under the laws and regulations of any jurisdiction to which
the undersigned is subject or in which the undersigned makes such purchases or
sales, and the Company shall have no responsibility therefore.

 

(iv) Neither the execution or delivery by the undersigned of this Subscription
Agreement to which the undersigned is a party, nor the consummation or
performance by the undersigned of the transactions contemplated hereby or
thereby will, directly or indirectly, (a) contravene, conflict with, or result
in a violation of any provision of the organizational documents of the
undersigned (if the undersigned is not a natural person); (b) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, or result in the
termination or acceleration of, any agreement or instrument to which the
undersigned is a party or by which the properties or assets of the undersigned
are bound; or (c) contravene, conflict with, result in any breach of, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, impair the rights of the undersigned under, or
alter the obligations of any person under, or create in any person the right to
terminate, amend, accelerate or cancel, or require any notice, report or other
filing (whether with a governmental authority or any other person) pursuant to,
or result in the creation of a lien on any of the assets or properties of the
undersigned under, any note, bond, mortgage, indenture, contract, lease,
license, permit, franchise or other instrument or obligation to which the
undersigned is a party or any of the undersigned’s assets and properties are
bound or affected.

 

(v) There is no action pending against, or to the knowledge of the undersigned,
threatened against or affecting, the undersigned by any governmental authority
or other person with respect to the undersigned that challenges, or may have the
effect of preventing, delaying, making illegal, or otherwise interfering with,
any of the transactions contemplated by this Subscription Agreement.

 

(b) No Brokers or Finders. No person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the undersigned
for any commission, fee or other compensation as a finder or broker, or in any
similar capacity, based upon arrangements made by or on behalf of the
undersigned and the undersigned will indemnify and hold the Company and its
affiliates harmless against any liability or expense arising out of, or in
connection with, any such claim.



  4

   



 

(c) Investment Representations. The undersigned severally, and not jointly,
hereby represents and warrants, solely with respect to itself and not any other
investor, to the Company as follows:

 

(i) Purchase Entirely for Own Account. The undersigned is acquiring such the
Securities proposed to be acquired hereunder for investment for its own account
and not with a view to the resale or distribution of any part thereof, and the
undersigned has no present intention of selling or otherwise distributing such
Securities, except in compliance with applicable securities laws.

 

(ii) Restricted Securities. The undersigned understands that the Securities are
characterized as “restricted securities” under the Securities Act inasmuch as
this Subscription Agreement contemplates that, if acquired by the shareholder
pursuant hereto, the Securities would be acquired in a transaction not involving
a public offering. The issuance of the Securities hereunder is being effected in
reliance upon an exemption from registration afforded by Section 4(2) of the
Securities Act. The undersigned further acknowledges that if the Securities are
issued to the undersigned in accordance with the provisions of this Subscription
Agreement, such Securities may not be resold without registration under the
Securities Act or the existence of an exemption therefrom. The undersigned
represents that he is familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act

 

(iii) Acknowledgment of Non-Registration. The undersigned understands and agrees
that the Securities to be issued pursuant to this Subscription Agreement have
not been registered under the Securities Act or the securities laws of any state
of the United States of America (the “U.S.”).

 

(iv) Status. By its execution of this Subscription Agreement, the undersigned
represents and warrants to the Company as indicated on its signature page to
this Subscription Agreement, that the undersigned is, and will be at the
Closing, an Accredited Investor (as defined below). The undersigned understands
that the Securities are being sold to the undersigned in reliance upon the truth
and accuracy of the representations, warranties, agreements, acknowledgments and
understandings of the undersigned set forth in this Subscription Agreement, in
order that the Company may determine the applicability and availability of the
exemptions from registration of the Securities on which the Company is relying.

 

(v) Additional Representations and Warranties. The undersigned, severally and
not jointly, further represents and warrants to the Company as follows: (i) such
person qualifies as an Accredited Investor or is not a “U.S. Person” (both as
defined below); (ii) such person consents to the placement of a legend on any
certificate or other document evidencing the Securities substantially in the
form set forth in Section 6(d); (iii) such person has sufficient knowledge and
experience in finance, securities, investments and other business matters to be
able to protect such person’s or entity’s interests in connection with the
transactions contemplated by this Subscription Agreement; (iv) such person has
consulted, to the extent that it has deemed necessary, with its tax, legal,
accounting and financial advisors concerning its investment in the Securities
and can afford to bear such risks for an indefinite period of time, including,
without limitation, the risk of losing its entire investment in the Securities;
(v) such person has had access to the Company’s filings with the SEC (the “SEC
Reports”); (vi) such person has been furnished during the course of the
transactions contemplated by this Subscription Agreement with all other public
information regarding the Company that such person has requested and all such
public information is sufficient for such person to evaluate the risks of
investing in the Securities; (vii) such person has been afforded the opportunity
to ask questions of and receive answers concerning the Company and the terms and
conditions of the issuance of the Securities; (viii) such person is not relying
on any representations and warranties concerning the Company made by the Company
or any officer, employee or agent of the Company, other than those contained in
this Subscription Agreement or the SEC Reports; (ix) such person will not sell
or otherwise transfer the Securities, unless either (A) the transfer of such
securities is registered under the Securities Act or (B) an exemption from
registration of such securities is available; (x) such person understands and
acknowledges that the Company is under no obligation to register the Securities
for sale under the Securities Act; (xi) such person understands and acknowledges
that the Securities have not been recommended by any federal or state securities
commission or regulatory authority, that the foregoing authorities have not
confirmed the accuracy or determined the adequacy of any information concerning
the Company that has been supplied to such person and that any representation to
the contrary is a criminal offense; and (xii) such person acknowledges that the
representations, warranties and agreements made by such person herein shall
survive the execution and delivery of this Subscription Agreement and the
purchase of the Securities. “Accredited Investor” has the meaning set forth in
Rule 501 under the Securities Act.

 



  5

   



 

(vi) Additional Representations, Warranties and Covenants of Non-United States
Persons. The undersigned, if it is not a U.S. Person (as defined below),
severally and not jointly, further represents and warrants to the Company as
follows: (i) the undersigned understands that the Securities offered hereunder
has not been registered under the Securities Act and the undersigned understands
that such undersigned is purchasing the Securities without being furnished any
offering literature or prospectus. The undersigned is acquiring the Securities
for the undersigned’s own account, for investment purposes only, and not with a
view towards resale or distribution; (ii) at the time the undersigned was
offered the Securities, it was not, and at the date hereof, such undersigned is
not a “U.S. Person” which is defined below:

 

(A) Any natural person resident in the United States;

 

(B) Any partnership or corporation organized or incorporated under the laws of
the United States;

 

(C) Any estate of which any executor or administrator is a U.S. person;

 

(D) Any trust of which any trustee is a U.S. person;

 

(E) Any agency or branch of a foreign entity located in the United States;

 

(F) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

 

(G) Any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H) Any partnership or corporation if (i) organized or incorporated under the
laws of any foreign jurisdiction and (ii) formed by a U.S. person principally
for the purpose of investing in securities not registered under the Securities
Act, unless it is organized or incorporated, and owned, by accredited investors
(as defined in Rule 501(a) of Regulation D promulgated under the Securities Act)
who are not natural persons, estates or trusts.

 



  6

   



 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia;
(iii) The undersigned understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required; (iv) the undersigned (i) as of the execution date of this Agreement is
not located within the United States, and (ii) is not purchasing the Securities
for the account or benefit of any U.S. person except in accordance with one or
more available exemptions from the registration requirements of the Securities
Act or in a transaction not subject thereto; (v) the undersigned will not resell
the Securities except in accordance with the provisions of Regulation S (Rule
901 through 905 and Preliminary Notes thereto), pursuant to a registration under
the Securities Act, or pursuant to an available exemption from registration;
(vi) the undersigned will not engage in hedging transactions with regard to
shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the Securities Act; and
as applicable, shall include statements to the effect that the securities have
not been registered under the Securities Act and may not be offered or sold in
the United States or to U.S. persons (other than distributors) unless the
securities are registered under the Securities Act, or an exemption from the
registration requirements of the Securities Act is available; and (vii) no form
of “directed selling efforts” (as defined in Rule 902 of Regulation S under the
Securities Act), general solicitation or general advertising in violation of the
Securities Act has been or will be used nor will any offers by means of any
directed selling efforts in the United States be made by the undersigned or any
of their representatives in connection with the offer and sale of the
Securities.

 

(vii) Opinion. The undersigned will not transfer any or all of the undersigned’s
Securities absent an effective registration statement under the Securities Act
and applicable state securities law covering the disposition of the
undersigned’s Securities, without first providing the Company with an opinion of
counsel (which counsel and opinion are reasonably satisfactory to the Company)
to the effect that such transfer will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. state securities laws

 

(viii) Consent. The undersigned understands and acknowledges that the Company
may refuse to transfer the Securities, unless the undersigned complies with
Section 6(d) and any other restrictions on transferability set forth herein. The
undersigned consents to the Company making a notation on its records or giving
instructions to any transfer agent of the Company’s common stock in order to
implement the restrictions on transfer of the Securities

 



  7

   



 

(d) Stock Legends. The undersigned hereby agrees with the Company as follows:
The certificates evidencing the Securities issued to the undersigned who is
Accredited Investors, and each certificate issued in transfer thereof, will bear
the following or similar legend:

 

 

[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN] [THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES; PROVIDED THAT IN CONNECTION WITH ANY
FORECLOSURE OR TRANSFER OF THE SECURITIES, THE TRANSFEROR SHALL COMPLY WITH THE
PROVISIONS HEREIN, IN THE SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT, AND UPON FORECLOSURE OR TRANSFER OF THE SECURITIES, SUCH FORECLOSING
PERSON OR TRANSFEREE SHALL COMPLY WITH ALL PROVISIONS CONTAINED HEREIN, IN THE
SUBSCRIPTION AGREEMENT AND THE REGISTRATION RIGHTS AGREEMENT.]

 

(i) Other Legends. The certificates representing such Securities, and each
certificate issued in transfer thereof, will also bear any other legend required
under any applicable law, including, without limitation, any state corporate and
state securities law, or contract.

 

(ii) Residency; Foreign Securities Laws. The undersigned acknowledges that the
Company makes no representation or warranty that any Securities issued outside
of the U.S. have been offered or sold in compliance with the laws of the
jurisdiction into which such Securities were issued. The undersigned warrants to
the Company that no filing is required by the Company with any governmental
authority in the undersigned’s jurisdiction in connection with the transactions
contemplated hereby. The undersigned has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with the acquisition of
the Securities or any use of this Subscription Agreement, including (i) the
legal requirements within its jurisdiction for the purchase of the Securities,
(ii) any foreign exchange restrictions applicable to such purchase, (iii) any
governmental or other consents that may need to be obtained and (iv) the income
tax and other tax consequences, if any, that may be relevant to the purchase,
holding, redemption, sale or transfer of the Securities. The undersigned’s
acquisition of and payment for, and its continued ownership of the Securities,
will not violate any applicable securities or other laws of his, her or its
jurisdiction.

 

(e) Disclosure. No representation or warranty of the undersigned contained in
this Subscription Agreement and no statement or disclosure made by or on behalf
of the undersigned to the Company or any of its Subsidiaries pursuant to this
Subscription Agreement herein contains an untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.

 



  8

   



 

(f) Non-reliance.

 

(i) The undersigned represents that it is not relying on (and will not at any
time rely on) any communication (written or oral) of the Company, as investment
advice or as a recommendation to purchase the Securities, it being understood
that information and explanations related to the terms and conditions of the
Securities and the other transaction documents shall not be considered
investment advice or a recommendation to purchase the Securities.

 

(ii) The undersigned confirms that the Company has not (A) given any guarantee
or representation as to the potential success, return, effect or benefit (either
legal, regulatory, tax, financial, accounting or otherwise) an of investment in
the Securities or (B) made any representation to the undersigned regarding the
legality of an investment in the Securities under applicable legal investment or
similar laws or regulations. In deciding to purchase the Securities, the
undersigned is not relying on the advice or recommendations of the Company and
the undersigned has made its own independent decision that the investment in the
Securities is suitable and appropriate for the undersigned.

 

7. Conditions to Obligation of the undersigned and the Company.

 

(a) Conditions to Obligation of the undersigned. The obligations of the
undersigned to enter into and perform their respective obligations under this
Subscription Agreement are subject, at the option of the undersigned, to the
fulfillment on or prior to the Closing of the following conditions, any one or
more of which may be waived by the undersigned in writing:

 

(i) The representations and warranties of the Company set forth in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date);

 

(ii) No event, change or development shall exist or shall have occurred since
the date of this Agreement that has had or is reasonably likely to have a
Material Adverse Effect on the Company; and

 

(iii) The Company shall have duly executed and delivered to the undersigned this
Subscription Agreement.

 

(b) Conditions to Obligation of the Company. The obligations of the Company to
enter into and perform its obligations under this Subscription Agreement are
subject, at the option of the Company, to the fulfillment on or prior to the
Closing of the following conditions, any one or more of which may be waived by
the Company:

 

(i) The representations and warranties of the undersigned set forth in this
Subscription Agreement shall be true and correct in all material respects as of
the Closing (except to the extent such representations and warranties are
specifically made as of a particular date, in which case such representations
and warranties shall be true and correct as of such date); and

 

(ii) The undersigned shall have executed this Subscription Agreement to which it
is a party and completed its investor questionnaire substantially in form
attached hereto as Exhibit A and delivered the same to the Company.

 



  9

   



 

8. Confidentiality. The undersigned shall maintain in confidence, and will cause
their respective directors, officers, employees, agents, and advisors to
maintain in confidence, any written, oral, or other, non-public material
information obtained from the Company in connection with the Company, the
Securities, this Subscription Agreement or the transactions contemplated by this
Subscription Agreement, unless (a) such information becomes publicly available
through no fault of such Party, or (b) the furnishing or use of such information
is required by or necessary or appropriate in connection with legal proceedings.

 

9. Demand Registration Rights. The undersigned has the right to demand that the
Company prepare and file with the SEC a Registration Statement on Form S-1 or
such other Registration Statement as the Company then qualifies to use, as
determined by the Company in its sole discretion, to effect a registration of
the Securities covering the resale of the Securities. The Company will utilize
reasonable commercial efforts to prepare and file such Registration Statement
with the SEC within one hundred twenty (120) days after such demand. The Company
may also include in such Registration Statement, in its sole discretion, shares
for sale by the Company or the Company may file a separate Registration
Statement covering shares to be sold by the Company before, at the same time, or
after the Company files a Registration Statement covering resale of the
Securities by the undersigned.

 

10. Waiver, Amendment. Neither this Subscription Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

 

11. Assignability. Neither this Subscription Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

 

12. Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL RIGHT
TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS SUBSCRIPTION AGREEMENT.

 

13. Submission to Jurisdiction. With respect to any suit, action or proceeding
relating to any offers, purchases or sales of the Securities by the undersigned,
the undersigned irrevocably submits to the jurisdiction of the federal or state
courts located in the City of Los Angeles, California which submission shall be
exclusive unless none of such courts has lawful jurisdiction over such
proceedings.

 

14. Governing Law. This Subscription Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

15. Section and Other Headings. The section and other headings contained in this
Subscription Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Subscription Agreement.

 



  10

   



 

16. Counterparts. This Subscription Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

17. Notices. All notices (including change of addresses) and other
communications provided for herein shall be in writing and shall be deemed to
have been duly given if delivered personally or sent by registered or certified
mail, return receipt requested, postage prepaid to the following addresses (or
such other address as either party shall have specified by notice in writing to
the other):

 

If to the Company:

BioCorRx Inc.

2390 East Orangewood Avenue

Suite 575

Anaheim, California 92806

 

Attn: Lourdes Felix, CFO/COO

Telephone No.: (714) 462-4880

 

If to the Purchaser:

 

Attention: ______________

 

with a copy to:

 

__________________

 

Attention: ______________

 

18. Binding Effect. The provisions of this Subscription Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and assigns.

 

19. Survival. All representations, warranties and covenants contained in this
Subscription Agreement shall survive (i) the acceptance of the subscription by
the Company and (ii) the death or disability of the undersigned.

 

20. Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the closing of the
purchase of the Securities pursuant to this Subscription Agreement which would
cause any representation, warranty, or covenant of the undersigned contained in
this Subscription Agreement to be false or incorrect.

 

21. Severability. If any term or provision of this Subscription Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Subscription Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 



  11

   



 

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement
this 22nd day of February, 2019.

 

PURCHASER (if an individual):

 

PURCHASER (if an entity):

 

By 

 

Legal Name of Entity

 

Name:

 

By

 

Name:

 

Title:

 

Place of Domicile or Formation: ______________________________

Aggregate Subscription Amount: $100,000.00

 

The offer to purchase Securities as set forth above is confirmed and accepted by
the Company as to 22,222 shares of its common stock.

 

 

BIOCORRX INC.

 

By:

 

Name:

Lourdes Felix

 

Title:

CFO/COO

 



  12

   



  

APPENDIX A

 

CONSIDERATION TO BE DELIVERED

 

Securities to Be Acquired

 

 

Purchase Price

 

Aggregate Purchase Price to be Paid

 

 

 

 

 

 

 

 

22,222 shares of the Company’s common stock

 

$

4.50 per share

 

$ 100,000.00

 

 



  13

   



 

EXHIBIT A

 

INVESTOR QUESTIONNAIRE

 

 

 

 



14



 